Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 5/4/2022 has been entered.  New claims 21-23 were added.  Claims 1 and 11 were amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-12, 14, 16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14, 16 and 17 of U.S. Patent No. 10807918.  The present claims are drawn to an adjuvant composition comprising water, an organic acid, an organic amine, a mono-, di-, or polysaccharide, a surfactant, preferably non-ionic and at least one micronutrient chelated with the organic acid and the organic amine.  The patented claims encompass the scope of the invention and only differ by specifying the organic acid is selected those listed in pending claim 12 and the range is not specified in the claim but the specification teaches the range of acid is about 10 to 25 wt% (column 3, lines 45-59); alkyl polysaccharide surfactant which is taught as an alkyl polyglycoside nonionic surfactant (claim 7 of the patented claims); fructose which is the mono-,di or polysaccharide of claim 21 (claim 3 of patented claims) and the micronutrient is zinc present at about 1-10 wt% and free of ethylenediaminetetraacetic acid.  Therefore claims 1-3, 6-12, 14, 16 and 21 are prima facie obvious in view of US 10807918.

New Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 7-12, 14 and 16-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gednalske et al. (US 7,666,242; patented February 23, 2010) in view of Cardon (US 2,960,406; patented November 15, 1960) and Sedun et al. (US 2003/0181332; September 25, 2003).
Applicant’s Invention
Applicant claims an adjuvant comprising water, about 10% wt to about 25% wt. of an organic acid, an organic amine, a mono-, di-, or polysaccharide, a surfactant and at least one micronutrient chelated with the organic acid and the organic amine, the adjuvant has a pH up to 6.5. (claim 1)
Applicant claims an adjuvant comprising water, an organic acid, an organic amine, about 1% wt to about 20% wt of a mono-, di-, or polysaccharide, a non-ionic surfactant and at least one micronutrient chelated with the organic acid and the organic amine, the adjuvant has a pH up to 6.5. (claim 11)
Applicant claims an adjuvant comprising water, an organic acid, an organic amine, high fructose corn syrup or molasses, a non-ionic surfactant and at least one micronutrient chelated with the organic acid and the organic amine, the adjuvant has a pH up to 6.5. (claim 21)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 11 and 21, Gednalske et al. teach an adjuvant applied to plants comprising ammonium sulfate, a mono, di or polysaccharide which along with water and micronutrients increase the intake of the micronutrients applied to plants (abstract).  The source of the nutrients includes chelates (column 2, lines 12-15).  With respect to claims 2, 16, 17 and 22, the micronutrients include boron, calcium, chloride, cobalt, copper, iron, magnesium, manganese, molybdenum and zinc (column 2, lines 1-8). With respect to claims 3, 4, 11 and 21, the mono, di, or polysaccharides include glucose, fructose, mannitol, sorbitol, xylitol, maltitol and compositions containing sugar such as molasses and range from 1-20% by weight the adjuvant (column 2, lines 41-48). With respect to claims 6, 7, and 23, the alkyl polysaccharide is non-ionic and in a range of 1-20% by weight (column 2, lines 49-61).  Preferred formulations include water, micronutrients, ammonium sulfate, 1-20% alkyl polysaccharide and 1-20% mono, di or polysaccharide (claim 6).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Gednalske et al. teaches chelates of micronutrients, however micronutrients chelated with an organic acid and an amine is not taught. With respect to claim 12, the specific acids selected from organic acids, such as citric acid, tartaric acid and malic acid are not taught.  With respect to claim 14, 1-12.5% organic amine is not specified.  With respect to claims 1, 11, 18 and 21 the pH is not specified as up to 6.5, preferably from about 2.  With respect to claims 8-10 and 20, a pesticide is not included in the formulation.
It is for this reason that Cardon and Sedun et al. are joined.

Cardon teaches chelated trace metals in foodstuffs (column 1, lines 15-16). To be added in feed, zinc requires chelation to be physiologically available (column 2, lines 6-25). Chelating agents include organic acids such as citric acid, tartaric acid and malic acid as well as the organic amine EDTA (ethylene diamine tetracetic acid) (column 5, lines 1-15). Chelation also prevents the precipitation and ensures that the chelated metals do not precipitate out of solution (column 2, lines 23-25).
Sedun et al. teach herbicides comprising at least one metal salt and a chelating agent in the form of a metal chelate, salt or acid and combinations thereof (abstract).  The metal ions include copper, manganese, iron and zinc [0011].  The metal ions are added to the herbicidal composition as a metal chelate with citric acid, malic acid, glutaric acid, tartaric acid, gluconic acid and various amines including EDDS, diethanolamine and combinations thereof [0013].  The chelating agents are present in a concentration of 0.1-10% of the composition [0018].  Co-active ingredents include other herbicides selected from glyphosate in amounts from 100ppm to 5% [0025].  The pH of herbicidal solutions vary from about 1.5 and 10 and can be adjusted as necessary [0029].  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Gednalske, Cardon and Sedun et al. are all related to agricultural formulations comprising micronutrients.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Gednalske, Cardon and Sedun et al. to formulate a composition comprising chelated micronutrients chelated with an organic acid, such as citric acid and an organic amine such as EDTA with a reasonable expectation of success. One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Gednalske, Cardon and Sedun et al. because Cardon and Sedun et al. teach that organic acids such as citric acid, tartaric acid and malic acid are known to chelate the micronutrient along with EDTA and diethanolamine. One of ordinary skill in the art would have been motivated to form chelates of micronutrients with the organic acids and amine to aid in making the nutrient in a physiologically available form.

Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Gednalske, Cardon and Sedun et al. to formulate and maintain the admixture in solution form with a pH of 2-6.5 with a reasonable expectation of success. One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Gednalske, Cardon and Sedun et al. because Sedun et al. teach that the pH range of herbicides range from 1.5 to 10 and can be adjusted through routine optimization.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Gednalske, Cardon and Sedun et al. to formulate herbicide formulations comprising the chelated micronutrients and glyphosate as an addition active ingredient with a reasonable expectation of success. One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Gednalske, Cardon and Sedun et al. because Sedun et al. teach that chelating metals acts as herbicides and glyphosate is an effective co active with chelated micronutrients.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
DANIELLE D. SULLIVAN
Examiner
Art Unit 1617